SEABURY, J.
This is an appeal from a judgment dismissing the complaint in an action to recover broker’s commissions. The plaintiff claimed that he was employed to negotiate an exchange of the defendant’s property for property owned by Lewitz & Weingarten. The evidence showed that the plaintiff was to receive commissions from Lewitz & Weingarten. The plaintiff could not properly recover in this dual capacity without the knowledge and consent of his principal. In Abel v. Disbrow, 15 App. Div. 536, 44 N. Y. Supp. 573, the court said:
“It is unquestionably the law that a broker employed to effect the sale or exchange of property cannot act in that capacity for the purchaser, unless with the consent and full knowledge of his employer. If he does act for the other side without such consent, he forfeits any claim to compensation.”
The court excluded evidence tending to show that Lewitz & Weingarten knew the plaintiff was to receive commissions from the defendants; but these rulings were not prejudicial, in the absence of any evidence tending to show the defendant knew that the plaintiff was to receive commissions from Lewitz & Weingarten. The complaint was properly dismissed.
Judgment affirmed with costs. All concur.